
	

116 HR 1306 : Federal Disaster Assistance Coordination Act
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1306
		IN THE SENATE OF THE UNITED STATES
		October 29, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Disaster Recovery Reform Act of 2018 to develop a study regarding streamlining and
			 consolidating information collection and preliminary damage assessments,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Disaster Assistance Coordination Act. 2.Study to streamline and consolidate information collection and preliminary damage assessments (a)In generalSection 1223 of the Disaster Recovery Reform Act of 2018 (Public Law 115–254) is amended to read as follows:
				
					1223.Study to streamline and consolidate information collection and preliminary damage assessments
 (a)Information collectionNot later than 2 years after the date of enactment of this section, the Administrator, in coordination with the Small Business Administration, the Department of Housing and Urban Development, the Disaster Assistance Working Group of the Council of the Inspectors General on Integrity and Efficiency, and other appropriate agencies, shall—
 (1)conduct a study and develop a plan, consistent with law, under which the collection of information from disaster assistance applicants and grantees will be modified, streamlined, expedited, efficient, flexible, consolidated, and simplified to be less burdensome, duplicative, and time consuming for applicants and grantees; and
 (2)develop a plan for the regular collection and reporting of information on Federal disaster assistance awarded, including the establishment and maintenance of a website for presenting the information to the public.
 (b)Preliminary damage assessmentsNot later than 2 years after the date of enactment of this section, the Administrator, in consultation with the Council of the Inspectors General on Integrity and Efficiency, shall convene a working group on a regular basis with the Secretary of Labor, the Director of the Office of Management and Budget, the Secretary of Health and Human Services, the Administrator of the Small Business Administration, the Secretary of Transportation, the Assistant Secretary of Commerce for Economic Development, and other appropriate agencies as the Administrator considers necessary, to—
 (1)identify and describe the potential areas of duplication or fragmentation in preliminary damage assessments after disaster declarations;
 (2)determine the applicability of having one Federal agency make the assessments for all agencies; and (3)identify potential emerging technologies, such as unmanned aircraft systems, consistent with the requirements established in the FEMA Accountability, Modernization and Transparency Act of 2017 (42 U.S.C. 5121 note), to expedite the administration of preliminary damage assessments.
 (c)Comprehensive reportThe Administrator shall submit one comprehensive report that comprises the plans developed under subsections (a)(1) and (a)(2) and a report of the findings of the working group convened under subsection (b), which may include recommendations, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (d)Public availabilityThe comprehensive report developed under subsection (c) shall be made available to the public and posted on the website of the Federal Emergency Management Agency—
 (1)in pre-compressed, easily downloadable versions that are made available in all appropriate formats; and
 (2)in machine-readable format, if applicable. (e)Sources of informationIn preparing the comprehensive report, any publication, database, or web-based resource, and any information compiled by any government agency, nongovernmental organization, or other entity that is made available may be used.
 (f)BriefingNot later than 180 days after submission of the comprehensive report, the Administrator of the Federal Emergency Management Agency, or a designee, and a member of the Council of the Inspectors General on Integrity and Efficiency, or a designee, shall brief, upon request, the appropriate congressional committees on the findings and any recommendations made in the comprehensive report..
 (b)Technical amendmentThe item relating to section 1223 in the table of contents of the FAA Reauthorization Act of 2018 (Public Law 115–254) is amended to read as follows:
				
					
						Sec. 1223. Study to streamline and consolidate information collection and preliminary damage
			 assessments..
			
	Passed the House of Representatives October 28, 2019.Cheryl L. Johnson,Clerk.
